Citation Nr: 1805306	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  16-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for depressive disorder.  

4.  Entitlement to a rating in excess of 30 percent for pes planus. 

5.  Entitlement to a compensable rating for service-connected sinusitis with headaches.  

6.  Entitlement to a compensable rating for service-connected allergic rhinitis.  

7.  Entitlement to a compensable rating for service-connected residuals of a nose fracture.  

8.  Entitlement to a compensable rating for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction presently resides with the Winston-Salem, North Carolina RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).  

The issues of entitlement to an increased rating for pes planus, sinusitis with headaches, allergic rhinitis, and residuals of a nose fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's bilateral hearing loss was caused by or incurred in service.  

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's tinnitus was caused by or incurred in service.  

3.  The Veteran's diagnosed persistent depressive disorder is not related to his service-connected disabilities.  

4.  Throughout the claim period, the Veteran's hypertensive disability more closely approximates that of an individual with a history of diastolic blood pressure predominantly 100 or more that requires continuous medication for control; however, his systolic and diastolic readings throughout the appeal period are not shown to be predominantly 200 or more, or 110 or more, respectively.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for the establishment of service connection for depressive disorder are not met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2004); 38 C.F.R. §§ 3.303, 3.310, 4.130, Diagnostic Code 9434 (2017).  

4.  The criteria for award of an initial 10 percent evaluation, but no higher, throughout the appeal period for hypertension have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection 

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss, tinnitus, and depressive disorder, is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Moreover, the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Service connection for an enumerated "chronic disease" such as sensorineural hearing and tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  

	a.  Bilateral Hearing Loss and Tinnitus 

The Veteran contends that as a result of exposure to noises such as artillery fire, aircraft noise, and generator noise during his active service he suffers from hearing loss and tinnitus.  The Department of Defense recognizes certain military occupational specialties (MOS) on a scale of probability of noise exposure from low to highly probable.  The Veteran's service records show an MOS of 91B, wheeled vehicle mechanic.  This MOS is rated on the DOD list as having a high probability of noise exposure.  The Veteran's records also contain a May 1991 hearing examination which noted that the Veteran was routinely exposed to hazardous noise.  Even taking into account the Veteran's lay statements regarding exposure to aircraft and other hazardous noise during active duty service, exposure to acoustic trauma or noise alone does not mandate that service connection be granted.  Rather, the noise exposure must be shown to have caused his current hearing loss or tinnitus disabilities, or to have caused chronic or continuous symptoms of either.  Otherwise, the Veteran's hearing loss and tinnitus must be evaluated to have been compensably disabling within one year of service to be presumed incurred in-service.  See 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's STRs are silent for complaints or treatment for hearing loss and tinnitus.  

The Veteran's November 1975 military audiological examination at enlistment revealed normal hearing bilaterally.  The results were the following puretone values, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
5
0
0
x
10
3
Right
0
0
0
x
0
0

The July 1975 military examiner did not report Maryland CNC speech discrimination values.  

At the Veteran's April 1992 medical examination 2 months prior from release from active duty, an audiological test revealed normal hearing bilaterally.  The results were the following puretone values, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
10
10
0
0
5
3.75
Right
5
10
10
5
0
6.25

The April 1992 military examiner did not report Maryland CNC speech discrimination values.  

On his in-service Reports of Medical History, the Veteran denied hearing problems.  These reports, found in medical records when medical treatment was being rendered, may be afforded great probative value because the records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, so they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.

In March 2014 the Veteran underwent a VA audiological examination.  The results were the following puretone values, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
50
55
35
60
55
51.25
Right
20
20
25
10
20
18.75

The August 2010 VA examiner reported Maryland CNC speech discrimination values were 100 percent for the right ear and 96 percent for the left ear.  When considered with the puretone thresholds, these values equate to Level I hearing loss bilaterally, which do not rise to a level of compensable hearing loss disability for VA purposes.  See 38 C.F.R. § 4.85 (2017).  The VA examiner opined that the Veteran's hearing loss was not at least as likely as not related to his active service.  The examiner noted that the Veteran had normal hearing upon entry and separation from active service.  

Consequently, taking into consideration the Veteran's STRs and early medical reports which indicate no complaints or treatment of hearing loss with audiological testing indicating normal hearing levels, and the March 2014 VA examination which reveals a noncompensable level of hearing loss with a medical opinion giving a less than likely relationship between the Veteran's active service and hearing loss, the Board is deciding based on the available medical evidence of record which goes against a finding of service connection for bilateral hearing loss.  

The Veteran reported to the March 2014 VA audiological examiner that he had symptoms of tinnitus for years but could not identify a specific incident as a possible etiology of tinnitus symptoms.  The examiner noted that the Veteran's STRs were negative for reports of tinnitus or related symptoms but contained audiological examinations showing normal hearing bilaterally on entrance and exit from active service with no significant threshold shifts.  There was no indication of acoustic trauma as etiology for tinnitus and the Veteran could not recall an onset of tinnitus in service.  Thus the examiner opined that the Veteran's tinnitus was less likely than not a result of military noise exposure.  The Board finds this opinion is highly probative as it was rendered following an examination of the Veteran and review of pertinent medical records both during and following service.  Moreover, there is no competent evidence linking the Veteran's hearing loss disability and tinnitus to his military service. 

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus did not have their onset in service, were not manifest to a compensable degree within one year of separation from service, and are not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims for bilateral hearing loss and tinnitus must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

	

b.  Depressive Disorder 

The Veteran contends that as a result of his service-connected disabilities, he has developed a depressive disorder.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO first certified the Veteran's appeal to the Board on August 29, 2016, which is after August 4, 2014.  Thus, the version of 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's depressive disorder claim, in order to provide the Veteran with every benefit of the doubt.  

The Veteran's STRs are negative for treatment or complaints related to depression or depressive disorder.  

Post-service, a July 2007 treatment provider noted "not depressed" on a report of the Veteran's appointment.  An August 2007 VA treatment record shows a negative screen for depression.  

The Veteran underwent a VA psychiatric examination in March 2014.  The examiner diagnosed the Veteran with persistent depressive disorder.  According to the examiner, the Veteran reported he started feeling depressive symptoms upon release from the military as he was unsure what he would do next in his life.  The examiner noted that the Veteran reported occasional feelings of suicidal thoughts but no plan due to an aversion to suicide based on personal beliefs.  The Veteran reported that he "does not dwell on these conditions," referring to his service-connected disabilities, because he keeps busy and that the conditions do not prevent him from participating in leisure activities.  The VA examiner opined that the Veteran's depressive disorder was less likely than not proximately due to or a result of the Veteran's service-connected disabilities.  The examiner's rationale was that, although the Veteran contends the depression is a result of service-connected disabilities, when examined, the Veteran was asked about his service-connected disabilities, and he contended that they were not contributing factors to his feelings of depression and he does not think about them.  The examiner noted some life stressors for the Veteran such as the death of his mother in 2009 which may have triggered increased feelings of depression.  

The Board has not overlooked the Veteran's claim that his depressive disorder is caused by his service-connected disabilities, such as in his January 2016 Form VA-9 statement.  With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The March 2014 VA examiner also considered the Veteran's statements and concluded that the Veteran's depressive disorder is not a result of his service-connected disabilities.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for depressive disorder.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Increased Rating  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

	a. Hypertension 

Upon review of the medical evidence of record, the Board finds that a rating for hypertension of 10 percent is warranted for the period of appeal.  The Veteran is currently assigned a noncompensable evaluation for hypertension from June 11, 1992, under Diagnostic Code 7101.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  

On appeal, the Veteran asserts that his hypertension warrants a compensable evaluation.  In particular, he has argued-in his January 2016 notice of disagreement -that he requires continuous medication for control of his hypertension, and in his June 2014 Notice of Disagreement, that he has "severe symptoms."  The Board agrees that a compensable evaluation for the Veteran's hypertension is warranted for the reasons explained below.   

The Veteran served for over 16 years in the Army, separating in June 1992.  During that time he underwent numerous medical evaluations and treatments.  The STRs show readings of diastolic pressure over 100.  At a January 1984 appointment, the Veteran's blood pressure was measured as 138/108 and he was placed on a five day blood pressure watch.  

Post-service, records show that the Veteran was already on medication when a VA examiner confirmed a diagnosis of essential hypertension in February 2010.  Readings from that time period show elevated blood pressure despite blood pressure medication: April 23, 2009: 119/99; September 17, 2008: 159/97; January 14, 2008: 167/99.  

At the March 2014 VA examination, the Veteran was shown to still be treated with blood pressure medication, although he had not taken it in four months because he had not refilled the prescription.   The blood pressure readings at that VA examination were still high: 146/94, 134/92, and 142/98.  Records throughout the Veteran's medical files indicate the Veteran has been prescribed blood pressure medication continuously for many years.  

Based on the foregoing evidence, the Board finds that a 10 percent evaluation throughout the appeal period is warranted for the Veteran's hypertension.  Since military service, the Veteran has been shown to be taking medication for treatment and control of his hypertension.  While the RO noted in its various decisions that the Veteran did not have a history of diastolic blood pressure readings which were predominantly 100 or more, the Veteran has clearly had continuous medication use throughout the appeal period.  Moreover, at least some of the Veteran's diastolic readings were 100 or more, and he had at least one systolic reading over 160.  

However, an evaluation greater than 10 percent for the Veteran's hypertension is not warranted as the evidence of record does not demonstrate that his diastolic blood pressure is predominantly 110 or more or that his systolic blood pressure is predominantly 200 or more.  Such a conclusion is borne out by the above noted evidence.  In short, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 10 percent disability rating, but no higher.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for depressive disorder is denied.  

Entitlement to a disability evaluation of 10 percent, but no higher, for hypertension is granted.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  The Veteran contends that his pes planus, residuals of nose fracture, sinusitis with headaches, and allergic rhinitis have increased in severity since the most recent VA examination.  

The Veteran was last afforded a VA examination for pes planus, and sinus and nose conditions in March 2014.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

At the March 2014 VA examination, the examiner noted that the Veteran reported no problems with the residuals of his service-connected nose fracture.  Additionally, the Veteran reported no incapacitating or non-incapacitating episodes related to sinusitis or rhinitis.  The examiner noted that the Veteran's nasal passages were not either at least 50 percent obstructed or totally obstructed.  As for the Veteran's VA examination of his service-connected pes planus, he reported pain at the March 2014 examination, but that pain was reportedly relieved by his custom orthotic shoe inserts.  The examiner noted the Veteran was not having a flare-up at the time of the examination and he could only speculate as to the effects of a flare-up on the Veteran's pes planus symptoms.  

In the Veteran's January 2016 Form VA-9, he stated that he has "severe pain" in his feet due to pes planus.  He also stated that he has nose bleeds related to his service-connected residuals of nose fracture.  Additionally, he stated that with respect to sinusitis and allergic rhinitis, he is on "constant medication" and that the related headaches cause him to be "bedridden."  The Veteran stated he had missed at least six weeks of work due to his service-connected sinus conditions with related headaches, which he described as incapacitating.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran, obtain any outstanding treatment records for his service-connected conditions.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of nose fracture, sinusitis with headaches, allergic rhinitis, and pes planus, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review and the examiner should indicate review of the records.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia, where appropriate.  

The examiner should conduct a thorough examination of the Veteran's service-connected residuals of nose fracture, sinusitis with headaches, allergic rhinitis, and pes planus, and report on the nature, severity, and extent of any associated symptomatology related to these disabilities.  

This should include a report of the ranges of motion of the joints (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing, where appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question for the Veteran's pes planus condition:

What is the extent of any additional limitation in motion (in degrees) of the joints due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

3.  Thereafter, readjudicate any issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


